Citation Nr: 0713387	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-39 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for migraines, claimed as secondary to lumbosacral 
strain, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1991 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied a petition 
to reopen a claim for service connection for migraines.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board must remand the case for Veterans Claims Assistance 
Act (VCAA) compliance.  The veteran's claim for service 
connection was previously denied by the Cleveland RO in 
February 2002.  On bringing his September 2003 petition to 
reopen, the veteran was provided notice of the general 
requirements to reopen a claim, but not the specific grounds 
of the previous denial, as required by Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Board remands the claim for Kent 
compliant VCAA notice.

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through December 2004.  To 
correctly assess the veteran's current disability, all 
records of treatment from December 2004 to the present must 
be considered.  Therefore, those records must be obtained for 
the file.




Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Kent v. Nicholson, 20 Vet. App. 1 
(2006), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), with respect to the 
claim.  The notice should also inform the 
veteran that he should provide VA with 
copies of any evidence relevant to the 
claim that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

2.  Obtain the veteran's VA medical 
records for treatment concerning the 
migraines from December 2004 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Then, the RO should readjudicate the 
claim.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



